DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed January 11, 2021; claims 1-20 are pending and will be prosecuted on the merits.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 9, 2021 and June 15, 2022 were considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 1388.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa (US 2019/0053825) in view of Peartree (US 2004/0138702).
Regarding claim 1, Ochoa disclose a cannula assembly comprising: a cannula housing (Ref 103); a cannula sleeve extending distally from the cannula housing (Ref 105; where Figure 2A shows the cannula Ref 105 extends distally from Ref 103); and a suction cup assembly (Ref 120; Para [0031]) adjustably securable over the cannula sleeve (Figure 2A; Para [0029]; Ref 120, 105), the suction cup assembly including: a sealing component (Ref 120, 128, 129; Par [0031]) including: a neck portion (Ref 127); and inner (Ref 135) and outer cups (Ref 120, 128) extending distally from the neck portion (Figure 2A; where Ref 135, 120, 128 extend distally from Ref 127), the inner cup nested within the outer cup (Figure 2A; where the cup formed by Ref 135 is within the outer cup Ref 120, 128 and therefore inner cup formed by Ref 135 is being interpreted as being nested within Ref 120, 128), the sealing component formed of a compressible material to create suction when pressed against tissue to form fluid- tight seals against tissue (Ref 120, 128; Para [0031]; where the material is an elastomeric membrane, which is flexible and is therefore being interpreted as being formed of a compressible material; where Ref 120, 128 acts as a suction cup and forms a seal when pressed against tissue to form a fluid tight seal) 
Ochoa discloses that the suction cup assembly is coupled to the cannula using friction fit or using one or more retention tabs and corresponding tab-receiving recesses, apertures, or grooves (Para [0029]) but fails to explicitly disclose a locking component disposed about the neck of the sealing component to adjustable secure the suction cup assembly at a position along the cannula.
However, Peartree teaches a similar cannula assembly including a sealing component and a cannula and additionally teaches that it is well known to include a locking component to adjustably secure a sealing component to a cannula; where the locking component (Ref 80) disposed about the neck portion of the sealing component (Para [0032]; Figure 2, 8; Ref 16, 10; where the locking component of Figure 8 is secured similar to Ref 16 at the neck portion of sealing component Ref 10), the locking component including a locking sleeve (Ref 82) and a latch (Ref 84) coupled to the locking sleeve to selectively compress the locking sleeve to adjustably secure the suction cup assembly at a position along the cannula sleeve.  
Since Ochoa discloses that the suction cup assembly is secured to the cannula using a variety of techniques and Peartree teaches a similar assembly and teaches the technique of using a locking component to secure a sealing component to a cannula, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique used to secure the suction cup assembly of Ochoa to the cannula to use a locking component including a locking sleeve and latch as suggested by Peartree, since such a modification uses a well-known attachment technique that would have yielded predictable results, namely, allowing a suction cup assembly to be adjustably secured to the cannula.
Regarding claim 6, Ochoa discloses that the outer cup of the sealing component includes a first portion extending from the neck portion (Ref 127, where the portion of Ref 120, 128 immediate Ref 127 is the first portion extending from the neck portion Ref 127) and a second portion deflected distally from the first portion (Ref 120, 128; where the section of the distal end of Ref 120, 128 is the second portion deflected distally from the first portion).  
Regarding claim 7, Ochoa discloses that the second portion of the outer cup includes a planar surface configured to be in a planar contact with tissue when compressed against tissue in a sealing relation (Ref 120, 128; Figure 2A; where Figure 2A shows that the distal end of the second portion of the outer cup is a planar surface to be in contact with tissue when compressed against tissue in a sealing relation).  
Regarding claim 8, Ochoa discloses that second portion of the outer cup (Ref 120, 128) is distal of the inner cup (Ref 135; where Figure 2A shows that the second portion of the outer cup Ref 120, 128 is distal of the inner cup Ref 135).  
Regarding claim 10, Ochoa discloses that the sealing component of the suction cup assembly is monolithically formed (Ref 2A; Ref 120).  
Regarding claim 12, Ochoa discloses that the second portion of the outer cup is disposed radially outwards of the inner cup when the suction cup assembly is compressed against tissue (Ref 120, 128; Figure 2A; where Figure 2A shows that Ref 120, 128 is disposed radially outwards of Ref 135 when the suction cup assembly is compressed against tissue).  


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gresham (US 7,691,089) in view of Ochoa (US 2019/0053825).
Regarding claim 1-2, 4-8, 12 Gresham discloses a cannula assembly comprising: a cannula housing (Ref 14); a cannula sleeve extending distally from the cannula housing (Ref 16; where Figure 1 shows the cannula Ref 16 extends distally from Ref 14); and a suction cup assembly (Ref 20; where Ref 20 forms a seal with the skin and is therefore being interpreted as forming a suction within the cup and is being interpreted as a suction cup assembly) adjustably securable over the cannula sleeve (Figure 1; Ref 20, 16; C2, L42-57), the suction cup assembly including: a sealing component (Ref 32) including: a neck portion (Ref 20, 30; where the neck portion of Ref 20 is the portion closest to Ref 30) and a cup (Ref 32) extending distally from the neck portion (Figure 1; where  Ref 32 extends distally from Ref 30), the sealing component formed of a compressible material to create suction when pressed against tissue to form fluid- tight seals against tissue (Ref 20; where Ref 30 is compressible and formed of a flexible material to form a seal about a site); and a locking component disposed about the neck portion of the sealing component (Ref 34), where the locking component includes a locking sleeve (Ref 30) and a latch coupled to the locking sleeve to selectively compress the locking sleeve to adjustable secure the suction cup assembly at a position along the cannula sleeve (Ref 48, 44) the cannula sleeve has an inflatable balloon disposed at a distal end portion of the cannula sleeve (Ref 18).  .
Gresham discloses all of the claimed limitations above but fails to explicitly disclose that the sealing component includes inner and outer cups, wherein the inner cup includes an engaging portion defining an acute angle with respect to a longitudinal axis defined by the cannula sleeve when the inner cup is in an uncompressed state, wherein the engaging portion of the inner cup includes a planar surface configured for planar contact with tissue in a sealing relation when the inner cup is compressed against tissue, wherein the outer cup of the sealing component includes a first portion extending from the neck portion and a second portion deflected distally from the first portion, wherein the second portion of the outer cup includes a planar surface configured to be in a planar contact with tissue when compressed against tissue in a sealing relation, wherein the second portion of the outer cup is distal of the inner cup, and wherein the second portion of the outer cup is disposed radially outwards of the inner cup when the suction cup assembly is compressed against tissue.
However, Ochoa teaches a similar cannula assembly and additionally teaches that it is known for a sealing component to include an inner (Ref 135) and outer cups (Ref 120, 128); where the inner cup nested within the outer cup (Figure 2A; where the cup formed by Ref 135 is within the outer cup Ref 120, 128 and therefore inner cup formed by Ref 135 is being interpreted as being nested within Ref 120, 128); where the outer cup of the sealing component includes a first portion extending from the neck portion (Ref 127, where the portion of Ref 120, 128 immediate Ref 127 is the first portion extending from the neck portion Ref 127) and a second portion deflected distally from the first portion (Ref 120, 128; where the section of the distal end of Ref 120, 128 is the second portion deflected distally from the first portion); where the second portion of the outer cup includes a planar surface configured to be in a planar contact with tissue when compressed against tissue in a sealing relation (Ref 120, 128; Figure 2A; where Figure 2A shows that the distal end of the second portion of the outer cup is a planar surface to be in contact with tissue when compressed against tissue in a sealing relation); where the second portion of the outer cup (Ref 120, 128) is distal of the inner cup (Ref 135; where Figure 2A shows that the second portion of the outer cup Ref 120, 128 is distal of the inner cup Ref 135)’ the second portion of the outer cup is disposed radially outwards of the inner cup when the suction cup assembly is compressed against tissue (Ref 120, 128; Figure 2A; where Figure 2A shows that Ref 120, 128 is disposed radially outwards of Ref 135 when the suction cup assembly is compressed against tissue); where the inner cup includes an engaging portion defining an acute angle with respect to a longitudinal axis defined by the cannula sleeve when the inner cup is in an uncompressed state; where the engaging portion of the inner cup includes a planar surface configured for planar contact with tissue in a sealing relation when the inner cup is compressed against tissue (Ref 135, 120, 128; Figure 2a).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sealing component of Gresham to include the inner and outer cups as claimed, as suggested and taught by Ochoa, since such a modification enhances the sealing function by sealing off an area proximate the site helping prevent fluid from flowing toward the outer periphery 
Regarding claim 3, Gresham discloses that the cannula housing includes an inflation port in communication with the inflatable balloon (Ref 22, 24, 18).   
Regarding claim 9, Gresham as modified by Ochoa discloses that at least the inner cup or the outer cup is formed of a thermoplastic elastomer (Gresham: Ref 20, 32; Ochoa Ref 135, 120, 128).  
Regarding claim 10, Gresham discloses that the sealing component of the suction cup assembly is monolithically formed (Ref 20, 32).  
Regarding claim 11, Gresham discloses that the locking sleeve defines a slit to enable enlarging of the diameter of the locking sleeve by the latch (Ref 34; Figures2).  
Regarding claim 13, Gresham discloses that the locking sleeve has a flange at a distal portion thereof, the flange configured to engage the outer cup of the sealing component to urge the outer cup radially outwards when the suction cup assembly is compressed against tissue (Ref 34, 32).  
Regarding claim 14, Gresham disclose a cannula assembly comprising: a cannula housing (Ref 14) including an inflation port(Ref 22, 24); a cannula sleeve extending from the cannula housing (Ref 16), the cannula housing and the cannula sleeve defining a lumen configured to receive a surgical instrument therethrough (Ref 16, 12); and a suction cup adjustably disposed over the cannula sleeve , the suction cup having a dome shape (Ref 32, 20), the suction cup compressible to form suction, thereby forming a seal against tissue (Ref 32, 30; Ref 20; where Ref 30 is compressible and formed of a flexible material to form a seal about a site)  
Regarding claim 15, Gresham discloses that the suction cup is formed of a thermoplastic elastomer( Gresham: Ref 20, 32).  .  
Regarding claim 16, Gresham discloses that the suction cup defines a proximal aperture dimensioned to receive the cannula sleeve in a sealing relation (Figure 1; Ref 20).  
Regarding claim 17, Gresham discloses that the suction cup further defines a distal aperture having a diameter larger than a diameter of the proximal aperture (Rf 20, 32 figure 1).  
Regarding claim 18, Gresham discloses that the suction cup is frictionally secured at a position along a length of the cannula sleeve (Ref 20, 32; where the latch holds the cup frictionally in place)
Regarding claim 19, Gresham discloses that the cannula sleeve includes an inflatable balloon at a distal portion of the cannula sleeve, the inflatable balloon in communication with the inflation port of the cannula housing (Ref 18, 16, 22, 24).  
Regarding claim 20, Gresham discloses that the suction cup has a lip extending radially inwards from a peripheral portion of the suction cup to establish a planar contact with tissue in a sealing relation (Ref 20, 32; Figure 4; shows the lip that establishes planar contact with the tissue in a sealing relation).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gresham (US 7,691,089)- teaches a cannula housing, cannula sleeve with a lumen to receive a surgical instrument, an adjustable dome shaped cup assembly over the cannula sleeve to form a seal against tissue, having a neck portion and cup extending from the neck and a locking component about the neck component and an inflatable balloon at the distal portion in communication with an inflation port on the housing
McLucas (US 2006/0106402)- teaches a portion in contact with a patient’s body can additionally include a flange/lip to contact a body
Pravongvingkham (US 8,888,692)- teaches a cannula housing, cannula sleeve with a lumen to receive a surgical instrument, a dome shaped cup over the cannula sleeve to form a seal against tissue, and an inflatable balloon in communication with an inflation port
Goldwasser (US 2013/0226288) – teach inner and outer cups nested
Carbunaru (US 20110054518)-teaches a cannula sleeve with a lumen to receive a surgical instrument, a dome shaped cup over the cannula sleeve to form a seal against the body

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/           Examiner, Art Unit 3771                                                                                                                                                                                             
/ASHLEY L FISHBACK/           Primary Examiner, Art Unit 3771                                                                                                                                                                                             	December 19, 2022